DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary amendment filed 3/1/2021 has been entered into the application file.  

Information Disclosure Statement
	Due to the volume of references cited, the references have only been given a cursory review.  Applicants should draw attention to references that are of particular relevance. 

Claim Interpretation
Applicants have successfully differentiated hESCs into hemangioblasts, and then differentiated the hemangioblasts into MSCs by culturing under conditions disclosed in Example 1 of the instant specification.  The hemangioblast-derived hMSCs share many of the properties of hMSCs obtained from adult tissue (i.e. bone marrow-derived MSCs (BM-MSCs)) and MSCs derived directly from hESCs (ESC-MSCs), but Applicants have provided comparative evidence that shows the hemangioblast-derived hMSCs differ from hBM-MSCs and hESC-MSCs with regards to cell markers, doubling capacity, and immune-modulatory properties (when the cells are held in identical conditions) (See Example 2 in the specification, Figs. 3-6 & 21).  Therefore the hMSCs derived from hemangioblasts, while still properly classified as “MSCs” are not identical to MSCs obtained directly from bone marrow (or other adult tissues) or MSCs differentiated directly from ESCs.  

	Claim 46 is drawn to the method of generating human hemangioblast-derived MSCs.  
Claim 126 is drawn to a pharmaceutical composition comprising the human hemangio-blast derived MSCs and a pharmaceutically acceptable carrier.  In this claim, the hMSCs are defined by the product-by-process limitations of claim 46.  As stated above, hMSCs derived from hemangioblasts, while still properly classified as “MSCs” are not identical to MSCs obtained directly from bone marrow (or other adult tissues) or MSCs differentiated directly from ESCs.  
Claims 131-134 only limit the number of human hemangioblast-derived MSCs in the pharmaceutical composition.  There is no requirement that the pharmaceutical preparation be used for treatment of any of the recited diseases or conditions. 
For claim 134, given the unlimited scope of ‘diseases, disorders or conditions in a subject’, the broadest reasonable interpretation of the claim permits for any number of MSCs to be present. 

Claim 1 also refers to mesenchymal stromal cells, but does not limit the MSCs to ones differentiated from hemangioblasts.  Rather, claim 1 defines the MSCs by their replicative capacity.  The MSCs of claim 1 will encompass any MSC (i.e. from any source, including differentiated from hemangioblasts, differentiated from ESCs, or isolated directly from adult tissues) that exhibit the claimed replicative capacity under some (i.e. any) conditions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 132, 135 and 136 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating diseases and disorders which benefit from immunomodulation and/or tissue regeneration, does not reasonably provide enablement for treatment of any disease, disorder or condition.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to carry out the invention commensurate in scope with these claims.
Analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention without undue or unreasonable experimentation. See Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916).  The key word is 'undue,' not experimentation.' "  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  
Claims 135 and 136 are directed to methods of treating “a disease, disorder or condition”.  The breath of the claims thus covers every disease, disorder and condition possible.  Thus scope of the claims thus covers diseases or disorders characterized by tissue loss or damage (i.e. wounds to the epidermis, degenerated cartilage, organs which have suffered physical damage), diseases characterized by insufficient tissue (i.e. diabetes mellitus), diseases or disorders characterized by hyperproliferation of tissue (i.e. tumors), diseases or disorders characterized by aberrant immune response (i.e. auto-immune disorders), infections (bacterial, fungal, viral), genetic disorders, psychological disorders and diseases (i.e. schizophrenia, bi-polar disorder, depression), and more.  Any and all diseases and disorders are covered by the claims.  The claims do not limit the scope of the disease and/or disorders and/or conditions as having any common symptom, etiology, or mechanism (known or unknown).  The breadth of the claims is thus extremely broad.
The nature of the invention is cell-based therapies, specifically mesenchymal stromal cell-based therapies.  Mesenchymal stromal cells (i.e. mesenchymal stem cells) were well known and generally well characterized at the time the invention.  While the basis of cell-based therapies was well-known at the time the invention was made, due to the complex interactions which occur between the therapeutic cells and the complex human body and lack of understanding of the exact mechanisms of action of specific cells, it was still considered a highly complex field.
The artisan of ordinary skill would be one having an advanced degree in cell biology and/or significant experience in studying mesenchymal stromal cells.  One may have experience in clinical trials, per se, but would at least have extended knowledge regarding assaying the effects of mesenchymal stromal cells when administered to a subject (including effect on immune function and differentiation potential).
At the time the invention was made mesenchymal stromal cells were known to be effective in regenerative medicine and autoimmune disease treatment (See, e.g. Si et al (Ageing Research Reviews, 2011), Volarevic et al (Stem Cells, 2011), Aggarwal et al (US 2008/0095749)).  Thus use of mesenchymal stromal cells to treat diseases or disorders characterized by tissue loss or damage or insufficient tissue and diseases or disorders characterized by aberrant inflammation and/or immune response, was either taught by the prior art, or would have been predictable based on the teachings of the prior art, at the time the invention was made.  However, mesenchymal stromal cells were not known to be suitable for treatment of all diseases, disorders and conditions. There was no evidence at the time the invention was made that mesenchymal stromal cells would have any effect on infections, genetic disorders, or psychological diseases or disorders.  There was no known link between, at least these types of diseases and disorders, and mesenchymal stromal cells.  None of the known effects of mesenchymal stromal cells (i.e. differentiation potential, secretion of trophic factors, immunomodulation response) would have been expected to have an effect on the underlying causes or symptoms of infections, genetic disorders or psychological diseases or disorders.  
The examples provided in the specification show that mesenchymal stromal cells derived from hemangioblasts are capable of reducing symptoms of autoimmune encephalomyelitis in mice.  The examples support that the mesenchymal stromal cells derived from hemangioblasts have immunosuppressive effects (a characteristic generally known to be attributed to mesenchymal stromal cells).  The specification also provides an example wherein the mesenchymal stromal cells from hemangioblasts reduce inflammation associated with uveitis (another characteristic generally known to be attributed to mesenchymal stromal cells).  The examples are found to support that the mesenchymal stromal cells derived from hemangioblasts (the subject matter of the instant application) have the same effects (possibly to a greater degree) as normally attributed to mesenchymal stromal cells, such as mesenchymal stromal cells from bone marrow. 
In total, the specification and prior art support that mesenchymal stromal cells can be successfully used in a number of therapeutic methods, including methods of tissue regeneration and immunomodulation, and thus one would have a reasonable expectation of successfully treating diseases or disorders characterized by tissue loss, tissue damage, insufficient tissue; autoimmune diseases; and diseases or disorders characterized by aberrant inflammation, one would not have a reasonable expectation of successfully treating any disease or disorder.  The scope of the claims is beyond what was known/expected based on the prior art, and taught in the instant specification.  
Because one having ordinary skill in the art would not have a reasonable expectation that the hemangioblast-derived MSCs would be effective to treat diseases or disorders other than those which benefit from immunomodulation and/or tissue regeneration, then said person would not be able to determine an effective amount of hemangioblast-derived MSCs to treat the diseases and disorders listed in claim 132 that are not disease or disorders which benefit from immunomodulation and/or tissue regeneration.  For example, all types of pain, all causes of heat sensitivity, all causes of cold sensitivity, hematological malignancy, chronic allograph nephropathy, cirrhosis, all types of liver failure, all types of heart failure, leukemia, myelodysplastic syndrome, all types of diabetes, COPD, osteogenesis imperfecta, homozygous familial hypocholesterolemia, all types of post-meniscectomy events and other diseases, disorders and conditions which are not related to irregular immunomodulation and/or tissue defects.  Therefore, one having ordinary skill in the art would not be able to make the product of claim 132 without undue experimentation. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 132 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 132, the following are not diseases, disorders or conditions which can be treated: 
vasculogenesis in patients with severe myocardial ischemia (the disease or disorder would be the severe myocardial ischemia, vasculogenesis would be the desired therapeutic treatment for myocardial ischemia),
cardiac surgery (the disease or disorder would be the condition which necessitated the cardiac surgery), and 
living kidney allografts (this is a tissue, not a disorder).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 127-129 and 131 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Independent claim 126, from which each of 127-129 and 131 depend, is drawn to a pharmaceutical composition comprising hMSCs generated by the method of claim 46.  hMSCs generated by the method of claim 46 have the characteristics described in Example 2 of the instant application.  Amongst those properties are: CD24 expression.  
Claim 127 describes the MSCs as being at least 50% positive for CD24.  Claim 127 is defining the MSCs, per se, not the population of cells generated by the method of claim 46.  According to Example 2 of the specification, MSCs generated by the method of claim 46 (i.e. derived from hemangioblasts) are CD24high.  Therefore, claim 127 only recites an inherent characteristic of the MSCs in the pharmaceutical composition of parent claim 126, as opposed to any further limiting features. 
Claims 128 and 129 recite limitations that are relevant to the process of claim 46.  Claims 128 and 129 do not further limit the composition of claim 126.  The process by which the hMSCs of claim 126 are made is the method of claim 46.  Dependent product claims cannot further describe or differentiate the method of production.  
Claim 131 is interpreted as covering any number of hMSCs.  As such, claim 131 does not further limit the pharmaceutical composition of claim 126.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims have been analyzed for eligibility in accordance with their broadest reasonable interpretation.  
Regarding claim 1: Claim 1 is directed to a pharmaceutical preparation comprising a threshold number of mesenchymal stromal cells and a pharmaceutically acceptable carrier.  The mesenchymal stromal cells are defined as having replicative capacity to undergo at least 10 population doublings in cell culture with about 25 percent or less of the cells undergoing cell death, senescing or differentiating into non-MSC cells by the tenth doubling.  
There is a reasonable basis to conclude that bone marrow-mesenchymal stem cells (BM-MSCs) meet the limitations of “mesenchymal stromal cells” in the claim (including the functional limitations regarding replicative capacity).  It was well known in the art that the culture conditions directly affect cell survival, senescence and differentiation rates.  Variables such as oxygen levels, culture density and tissue source all effect long-term growth kinetics (See Wagner et al, PLoS One, Pg e2213, col. 1).  Conget et al (J Cell Physiol, 1999) teach BM-MSCs can undergo 2.4x increase in number per passage, and can be passaged up to 20-25 times without displaying significant changes in morphology, growth pattern or immunophenotype (See Conget et al, Pg. 69, col 1, first full paragraph).  Bruder et al (J Cell Biochem, 1997) teach primary cultures of BM-MSCs are capable of undergoing an average of 38 population doublings, with an average of 11.2 in primary culture alone (See Bruder et al, Pg. 284, “Self-renewal capacity of hMSCs” and Fig. 5).  Bruder et al states the culturing (and measuring of cell doubling) was stopped when the hallmarks of cellular senescence (cessation of mitotic activity, accumulation of cellular debris and stress fibers, broad flattened morphology, and/or degeneration of the culture) appeared; until such point Bruder et al report the hMSCs retained their MSC-phenotype (See Bruder et al, Pg. 285).  Bruder et al report performing 10 passages prior to stopping, thus it can be concluded that the BM-MSCs can undergo at least 10 passages before hallmarks of cellular senescence are observed. Thus, there is a reasonable probability that BM-MSCs, when placed in proper culture conditions, would reasonably be expected to undergo at least 10 population doublings with less than 25% of the cells undergoing cell death, senescence or differentiation.  It is noted that the claim does not require the MSCs to have undergone ten or more population doublings, but rather only that the MSCs are capable of such.  The teachings of Conget et al support BM-MSCs have capabilities that satisfy the functional limitations. 
The components of bone marrow beyond BM-MSCs reads on "a pharmaceutically acceptable carrier".  
Therefore the broadest reasonable interpretation of the instant claims is considered to be whole bone marrow (the BM-MSCs reading on the cells, all other components of bone marrow reading on ‘pharmaceutically acceptable carrier’).  Based upon this interpretation, the claims are analyzed as follows:
Step 1: The claim is to a composition, which is a statutory category of invention (Step 1: YES).
Step 2A, prong 1: For the reasons set forth above, the claims are considered to encompass bone marrow.  Bone marrow is a nature-based product.  There is no evidence that the composition as claimed, differs from bone marrow in nature.  Thus the claimed composition does not have markedly different characteristics from what occurs in nature and is a “product of nature” exception.  Accordingly the claim is directed to an exception (Step 2A, prong 1: YES).
Step 2A, prong 2: The claims are directed to a product, the claims do not recite any structure that serves to integrate the composition into a practical application (Step 2A, prong 2: NO).
Step 2B: There are no additional elements required by the claims. Therefore the claim does not qualify as eligible subject matter, and is rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bruder et al (J Cellular Biochemistry, 1997).
	Bruder et al discuss osteogenic potential of human bone marrow mesenchymal stem cells (BM-MSCs) following subcultivation and cryopreservation.  In their methods Bruder et al isolate bone marrow from human patients, isolate out the adherent cell fraction (i.e. the mesenchymal stem cells).  Some primary cultures were cryopreserved, thawed, and then serially passaged, other primary cultures were just serially passaged (See Bruder et la, Pg. 279-280 “Materials and Methods: Cell Preparation and Culture Methods”).  Each primary culture contained 16 x 106 MSCs (See Table II, Pg. 287).  

	The primary cultures of Bruder et al read on the instant claims as follows:
Regarding claim 1: The primary cultures of Bruder et al contain human BM-MSCs (specifically 16 x 106 MSCs) and culture media.  The combination of the MSCs and culture media is considered to read on a pharmaceutical preparation suitable for use in a mammalian patient.  The culture media is considered to read on a pharmaceutically acceptable excipient.  
Bruder et al report the BM-MSCs in the primary culture are capable of undergoing an average of 38 population doublings, with an average of 11.2 in primary culture alone (See Bruder et al, Pg. 284, “Self-renewal capacity of hMSCs” and Fig. 5).  Bruder et al states the culturing (and measuring of cell doubling) was stopped when the hallmarks of cellular senescence (cessation of mitotic activity, accumulation of cellular debris and stress fibers, broad flattened morphology, and/or degeneration of the culture) appeared; until such point Bruder et al report the hMSCs retained their MSC-phenotype (See Bruder et al, Pg. 285).  
Thus the primary BM-MSC culture of Bruder et al satisfies the limitations of a pharmaceutical preparation comprising a pharmaceutically acceptable carrier (culture medium) and at least 106 MSCs (16 x 106), wherein the MSCs have replicative capacity to undergo (a) at least 10 population doublings in cell culture, and (b) at least 5 passages in culture, without undergoing cell death, senescence or differentiating into non-MSCs (such as fibroblasts). 


Claim 135 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Aggarwal (US 2008/0095749), in light of Wagner et al (PLoS One, 2008), Conget et al (J Cell Physiol, 1999), Musina et al (Cell Tech Biol Med, 2005) and Colter et al (PNAS, 2001).
	Aggarwal et al disclose methods of treating autoimmune diseases or disorders, graft-vs-host disease, and/or inflammatory responses in an animal by administering to the animal mesenchymal stem cells in an amount effective to treat the disorder (See Aggarwal, ¶¶0009, 0019).  Amongst the autoimmune disorders treatable by the method of Aggarwal et al are uveitis and multiple sclerosis (See Aggarwal, ¶0011).  When the autoimmune disorder to be treated is graft-vs-host disease, the subject has also received a tissue transplant (See Aggarwal et al, ¶0043).  The mesenchymal stem cells may be a homogeneous population obtained from, inter alia, bone marrow (i.e. BM-MSCs) (See Aggarwal et al, ¶0014).  The mesenchymal stem cells may be administered in an amount of from about 1 x 105 to 5 x 105 cells/kg (See Aggarwal et al, ¶0017).  The cells are administered with a pharmaceutically acceptable carrier (See Aggarwal et al, ¶0037).  

The method of Aggarwal et al reads on the instant claims as follows:
Regarding claim 135: Aggarwal et al administer MSCs to a subject having a disease or disorder to treat the disease or disorder.  Aggarwal et al teach the MSCs may be bone marrow-derived MSCs (BM-MSCs).
Aggarwal et al do not specify if the BM-MSCs have the replicative capacity to undergo at least 10 population doublings in cell culture with less than 25% of the cells undergoing cell death, senescing or differentiating into non-MSCs by the tenth doubling.  However, BM-MSCs appear to meet this limitation.  It was well known in the art that the culture conditions directly affect cell survival, senescence and differentiation rates.  Variables such as oxygen levels, culture density and tissue source all effect long-term growth kinetics (See Wagner et al, PLoS One, Pg e2213, col. 1).  Conget et al teach BM-MSCs can undergo 2.4x increase in number per passage, and can be passaged up to 20-25 times without displaying significant changes in morphology, growth pattern or immunophenotype (See Conget et al, Pg. 69, col 1, first full paragraph).  Thus, there is a reasonable probability that BM-MSCs, when placed in proper culture conditions, would reasonably be expected to undergo at least 10 population doublings with less than 25% of the cells undergoing cell death, senescence or differentiation.  It is noted that the claim does not require the MSCs to have undergone ten or more population doublings, but rather only that the MSCs are capable of such, thus the claim is interpreted as “the MSCs, when cultured appropriately, may undergo at least 10 population doublings in cell culture with less than 25 percent..."  Burden of establishing novelty (i.e. that BM-MSCs do not meet the functional limitations recited in the claim) is shifted to Applicants.  Merely because a characteristic of a cell is not disclosed in a reference does not make the cell patentable.  The cell possesses inherent characteristics which might not be displayed or characterized by tests used in the reference.  Comparative evidence showing BM-MSCs cannot, under any culture conditions, undergo at least 10 population doublings with less than 25 percent of the cells dying, senescing or differentiating, would advance prosecution and might permit allowance of the claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 46, 47, 49, 50, 61, 62, 66, 74 and 126-136 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8962321. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Patented claim 1 anticipates all methods of current claims 46, 47, 49, 50, 61, 62, 66 and 74, as it covers the methods disclosed in the specification, which include all steps and features recited in the dependent claims.  Furthermore, patented claims 2-13 recite the specific limitations required by dependent claims 47, 49, 50, 61, 62, 66 and 74. 
Patented claim 18 anticipates the compositions of current claims 1 and 126-134. 
Patented claim 18 renders obvious current claims 135 and 136.  The composition of patented claim 18 anticipates the compositions administered in current claims 135 and 136.  It has been held that a claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use. See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385-86, and Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1387 (CAFC 2010).  As the patent disclosures are identical, the same methods of use are disclosed in the ‘321 patent.

Claims 1 and 126-136 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8961956. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The patented claims are directed to methods of treatment of disorders comprising administering hemangioblast-derived MSCs. Selection of human hemangioblast-derived MSCs would have been prima facie obvious, as use of human cells are preferred for human medicine.  Therefore, the patented claims render obvious methods of treatment comprising administering human hemangioblast-MSCs to subjects to treat diseases or disorders.  Official notice is taken that cells must be administered in some form of pharmaceutically acceptable carrier in order to sustain cell viability. Therefore, while not explicitly recited, the method of the patented claims necessarily involves administering a pharmaceutical preparation comprising the hemangioblast-derived MSCs and a pharmaceutically acceptable carrier.  This method renders obvious the methods of current claims 135 and 136.  
Furthermore, administration of a pharmaceutical preparation necessarily requires provision of the pharmaceutical preparation, thus the patented methods of use also render obvious current claims 1 and 126-134, drawn to the pharmaceutical preparations, per se. 

Claims 1, 126-132, 135 and 136 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 113 of copending Application No. 17/517225 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Co-pending claims 1 and 3 recite pharmaceutical compositions which meet all limitations of current claims 1, 126-129 and 131.  
Co-pending claim 113 recites a method of treating bone loss or cartilage damage comprising administering an effective amount of the composition of copending claim 1 to a subject in need thereof.  This claim anticipates current claims 135 and 136.  This claim also renders obvious current claims 126-132, because the method requires provision of an effective amount of the composition of copending claim 1 to treat bone loss or cartilage damage. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633